

Back to Form 8-k [form8-kflmma2v2.htm]
Exhibit 10.1

Attachment II, Section IX(B)(6), to Contract No. FP020 between the Florida
Agency for Health Care Administration and WellCare of Florida, Inc. (d/b/a
Staywell Health Plan of Florida), as amended by Amendment No. 2


6.
Health Insurance Providers Fee

a.
General

Pursuant to Section 26 CFR Part 57 (2013) (the applicable regulations providing
guidance to section 9010 of the “Affordable Care Act”), the Health Plan is
required to pay the “Health Insurance Providers” Fee annually. The Agency will
pay the portion of this fee specifically related to the Health Plan’s
performance of this Contract with an adjustment related to the federal and state
income tax impact of this Fee using the methodology described below under the
following conditions:
(1)
The entity which comprises the Health Plan or of which the Health Plan is a part
and which is required to submit the IRS Form 8963 pursuant to the above
mentioned federal regulations (referred to hereinafter as the “Reporting Plan”)
shall submit to the Agency a copy of the IRS Form 8963 submitted to the IRS by
April 15 after each year it intends to be reimbursed.

(2)
The Reporting Plan shall submit to the Agency a copy of the IRS Notice of final
fee calculation (as described in 26 CFR s. 57.7) by September 15 after each
calendar year it intends to be reimbursed.

(3)
The Reporting Plan shall submit its annual statement (which includes information
pertinent to the tax impact of the subject fee) once it is issued for the
preceding calendar year for which it intends to be reimbursed.

(4)
All documents listed above and any additional data or information requested by
the Agency shall be submitted with an attestation by the Reporting Plan in
accordance with the certification requirements specified in Section XII,
Reporting Requirements, of this Contract. Following the determination of the
amount to be reimbursed and the federal and state income tax impact related to
this health insurance providers fee, the capitated per member per month Fee for
the plan will be timely reprocessed. This process is subject to approval by the
Centers for Medicare and Medicaid Services and any change in federal or state
law.

b.
Health insurance Providers Fee Methodology

(1)
Table 1 would show revenue information for the data year related to the fee
payment year. For example, Table 1 would include 2013 revenue information for
the 2014 Health Insurance Providers fee. This approach is consistent with how
the Health Insurance Providers fee amount is calculated by the IRS. Please note
that the amounts designated as A through I are net of the exempted premiums
amounts. The total premiums taken into account should be allocated
proportionately to total premiums by state and line of business.




--------------------------------------------------------------------------------



(2)
The information in Table 1 will be used by the Agency to calculate the portion
of the Health Insurance Providers Fee related to Medicaid activities for the
Reporting Plan using the formula (A / I) * J. The proportion denoted by (A / I)
represents the percentage of total premiums taken into account related to
Medicaid for the Reporting Plan, and J represents the total Health Insurance
Providers Fee amount allocated to the Reporting Plan as documented by the
Reporting Plan’s IRS notice. Note that items I and J should be taken directly
from the IRS memos received by the Reporting Plan.

Table 1
Florida AHCA
Illustrative Health Insurance Providers Fee Information Collection
Business Location
Medicaid Premiums Taken into Account
Other Health Insurance Premiums Taken into Account
Total Premiums Taken into Account
Florida
A
B
C = A + B
Other States
D
E
F = D + E
Total
G
H
I = G+ H
Insurer Fee (Estimated or Final)
J

c.
Adjustment for federal and state income tax related to the Health Insurance
Providers Fee Methodology

(1)
An actuarially sound approach will be developed to calculate the amount of
income tax related to the Health Insurance Providers Fee.




